BY THE COURT.
Costs in chancery depend upon the sound discretion, of the chancellor, to be exercised upon a consideration of 96] *the facts and merits of the case. We are unwilling to take the trouble to wade through the facts in this case, to adjust a dispute upon an item of costs, when the parties have submitted to the decision of others their controversy. Such a course would be contrary to the usual course of proceeding in chancery, 2 John. Ch. 318. Lord Hardwick, in 2 Vesey, 223, says one can never come into this court to pray a decree for costs only. In such case, each party is left to pay his own costs.
[The chancellor will not look into the facts merely to determine question of costs; Campton v. Griffith, infra, 321.]